Case 2019CV00127& Document 3 Filed 12-18-2019 age 1 of 13
FILED

12-18-2019
Clerk of Circuit Court
Outagamie County

STATE OF WISCONSIN = CIRCUITCOURT OUTAGAMIE COUNTY | 2019¢v001276

 

 

GARY BUNNELL and

 

KIM BUNNELL
N5550 Mill Street
Shiocton, WI 54170

 

Plaintiffs,
Case No. ah

Vv.

VILLAGE OF SHIOCTON
N5605 STH 76
Shiocton, WI 54170

RICHARD KOMINOWSKI
N5605 STH 76
Shiocton, WI 54170

Defendants. XX

 

SUMMONS

 

THE STATE OF WISCONSIN TO EACH DEFENDANT IDENTIFIED ABOVE:

You are hereby notified that the plaintiffs named above have filed a lawsuit or other legal
action against you. The Complaint, which is attached, states the nature and basis of the legal
action. You must respond with a written answer, as that term is used in Chapter 802 of the

Wisconsin Statutes, to the Complaint.

Your written answer must be served according to the time period applicable to your status
as a defendant, or to the kinds of claims in the complaint. The time period for serving your written

answer will be the most applicable, as follows:

Within twenty (20) days, exclusive of the day of service, after the summons has been served
personally on you, or served by substitution personally upon another authorized to accept service
of the summons for you; or

If you, the defendant, are the state, or an officer, agent, employee, or agency of the state, then your
written Answer must be served within forty-five (45) days, exclusive of the day of service, after
the summons has been served personally on you, or served by substitution personally upon another
authorized to accept service of the summons for you; or

1

Case 1:20-cv-00033 Filed 01/08/20 Page 1of15 Document 1-1
Case 2019CV001276 Document 3 Filed 12-18-2019 age 2 of 13

If you, the defendant, are an insurance company, then your written Answer must be served within
forty-five (45) days, exclusive of the day of service, after the summons has been served personally
on you, or served by substitution personally upon another authorized to accept service of the

summons for you; or

If any cause of action raised in the petition and complaint is founded in tort, then your written
Answer must be served within forty-five (45) days, exclusive of the day of service, after the
summons has been served personally on you, or served by substitution personally upon another
authorized to accept service of the summons for you.

The Court may reject or disregard an answer that does not follow the requirements of the statutes.
The answer must be sent or delivered to the Court, whose address is:

Clerk of Circuit Court
Outagamie County Courthouse
320 S Walnut St

Appleton WI 54911

and to plaintiff's attorneys at:

Attorney Richard J. Carlson

Town Counsel Law & Litigation, LLC
119 N. McCarthy Rd, Suite C
Appleton, WI 54913

You may have an attorney help or represent you. If you do not provide a proper answer
within the time period applicable to you, or to the type of claim(s) in the petition and complaint,
and which time period is either twenty (20), or forty-five (45) days, as described above, the Court
may grant judgment against you for the award of money or other legal action requested in the
Petition and Complaint, and you may lose your right to object to anything that is or may be
incorrect in the Petition and Complaint. A judgment may be enforced as provided by law. A
judgment awarding money may become a lien against any real estate you own now or in the future,
and may also be enforced by garnishment or seizure of property.

Dated this 18" day of December, 2019

TOWN COUNSEL LAW & LITIGATION, LLC
Attorneys for Plaintiffs

By:  s/ Richard J. Carlson
Richard J. Carlson, State Bar No. 1013627
119 N. McCarthy Rd., Suite C
Appleton, WI 54913
RCarlson@towncounsellaw.com

Case 1:20-cv-00033 Filed 01/08/20 Page 2 of 15 Document 1-1
Case 2019CV001276| Document 3 Filed 12-18-2019 ‘age 3 of 13

STATE OF WISCONSIN CIRCUIT COURT OUTAGAMIE COUNTY

 

GARY BUNNELL and
KIM BUNNELL
N5550 Mill Street
Shiocton, WI 54170

Plaintiffs,
Case No.
Vv. Code No.

VILLAGE OF SHIOCTON
N5605 STH 76
Shiocton, WI 54170

RICHARD KOMINOWSKI
N5605 STH 76
Shiocton, WI 54170

Defendants.

 

FILED

12-18-2019

Clerk of Circuit Court
Outagamie County

2019CV001276

 

 

COMPLAINT

 

The plaintiffs Gary Bunnell and Kim Bunnell, as their complaint against the defendants

Village of Shiocton and its Zoning Administrator, Richard Kominowski, state as follows:

1. This is an action for negligence, nuisance and deprivation of property and

substantive due process rights in connection with the construction of a single family home

in a floodplain at a building site and elevation designated by the defendant Zoning

Administrator Richard Kominowski, under permits issued by the Village of Shiocton that

has now been determined to be in violation of Village, State of Wisconsin and FEMA zoning

requirements. In the alternative, this is an action to enjoin the Village of Shiocton from

enforcing its Floodplain Zoning Ordinance against the plaintiffs under the doctrine of

equitable estoppel.

2. The plaintiffs are adult residents of the State of Wisconsin and the record owners of

premises located at N5550 Mill Street, Shiocton, Wisconsin.

1

Case 1:20-cv-00033 Filed 01/08/20 Page 3 o0f15 Document 1-1
Case 2019CV00127€ Document 3 Filed 12-18-2019 age 4 0f 13

3. The defendant Village of Shiocton is a municipal corporation and body politic under
Chapter 61, Wis. Stats. The defendant Village of Shiocton has adopted a Floodplain
Ordinance as mandated by Section 87.30 Wis. Stats., with regulations consistent with Chapter
NR 116 Wis. Admin. Code.

4. The defendant Richard Kominowski is an adult resident of the State of Wisconsin and
at all times relevant to this Complaint was employed by the Village of Shiocton as its Zoning
Administrator.

5. The plaintiffs’ premises is improved with a single family home with attached garage
constructed in 2016-2017 at a cost of approximately $250,000.00. (The home is shown in
Exhibit 1A and 1B attached).

6. The plaintiffs’ premises is located, in part, in the floodplain of the Wolf River. The
defendant Richard Kominowski, as Village Zoning Administrator, represented to the
plaintiffs that the building site for the home, at an elevation of 769.2 feet MSL would comply
with all Village, State and Federal floodplain zoning requirements.

7. The building site of the plaintiffs’ home was staked out and inspected by Richard
Kominowski and determined by Mr. Kominowski to be in compliance with all Village, State

and FEMA floodplain zoning requirements.

8. On September 9, 2016, the defendant Richard Kominowski granted the plaintiffs a
Floodplain Permit to construct the house in the staked out area at an elevation of 769.2 MSL.

The Floodplain Permit is attached as Exhibit 2.

9. On October 3, 2016 the plaintiffs applied for and were granted a Village of Shiocton
Building Permit to construct the house in the staked out area at an elevation of 769.2 MSL.
The application and permit are attached as Exhibits 3A, 3B and 3C, respectively.

Case 1:20-cv-00033 Filed 01/08/20 Page 4 o0f15 Document 1-1
Case 2019CV001276 Document 3 Filed 12-18-2019 { ‘age 5of13

10. The plaintiffs constructed the house within the staked out area at an elevation of 769.2
feet MSL consistent with all approvals and permits, granted by the defendants.

11. The plaintiffs have now been given notice that their house is in violation of Village,

State and FEMA floodplain regulations and rules and must be razed. The notice is attached
as Exhibit 4.

12. The defendant Village of Shiocton and its Zoning Administrator, the defendant
Richard Kominowski; had a ministerial duty to review, approve and grant permits in

compliance with Village, State and FEMA zoning requirements.

13. The defendant Village of Shiocton failed to properly train the defendant Richard

Kominowski to administer floodplain regulations and requirements.

14. —_ The defendant Village of Shiocton and the defendant Richard Kominowski breached

duties owed to the plaintiffs in the construction of their home.

15. The negligence of the defendants Village of Shiocton and Richard Kominowski has
resulted in damages to the plaintiffs for the direct and indirect costs of compliance including

the razing of their home and the construction of a replacement.

16. The negligence of the defendants has created a material safety risk to the plaintiffs and
others and the defendants have created and maintained a public nuisance and are responsible

for the full costs of abatement.

17. The defendants Village of Shiocton and Richard Kominowski, at all times material to
the Complaint, acted under Federal, State and Village law.

18. The defendants Village of Shiocton and Richard Kominowski have acted
arbitrarily, capriciously and recklessly in granting approvals and permits in violation of

Federal, State and Village law.

Case 1:20-cv-00033 Filed 01/08/20 Page 5of15 Document 1-1
Case 2019C\V001276 Document 3 Filed 12-18-2019 age 6 of 13

19. The actions of the defendants Village of Shiocton and Richard Kominowski have
deprived the plaintiffs of property and property rights and denied the plaintiffs substantive

due process guaranteed under the U.S. Constitution and Wisconsin Constitution.

20. The actions of the defendants have resulted in a taking of the plaintiffs’ property

without compensation in violation of the U.S. Constitution and Wisconsin Constitution.

21. ‘The plaintiffs have filed a Notice of Injury/Claim with the defendant Village of
Shiocton. The defendant denied the claim. The denial is attached as Exhibit 6.

22. The violation of Village, State and FEMA zoning requirements were the direct

result of actions by the defendants Village of Shiocton and Richard Kominowski.

23. The defendants are banrrd from enforcing the Floodplain Zoning violations against

the plaintiffs under the doctrine of equitable estoppel.

WHEREAS, the plaintiffs respectfully request judgment against the defendants as follows:
Damages in an amount to cover the costs of razing their home, constructing a replacement
home and surveys and professional services or in the alternative, an order enjoining the
defendants from enforcing the zoning ordinance against the plaintiff; costs, fees and

disbursement as allowed by law; and such other relief as the Court deems equitable and just.
Dated this 18" day of December, 2019.

TOWN COUNSEL LAW & LITIGATION, LLC
Attorneys for Plaintiffs

By:  s/Richard J. Carlson
Richard J. Carlson, State Bar No. 1013627
119 N. McCarthy Rd., Suite C
Appleton, WI 54913
RCarlson@towncounsellaw.com

 

Case 1:20-cv-00033 Filed 01/08/20 Page 6of15 Document 1-1
Case 2019CV001276:

 

 

 

Document 3 Filed 12-18-2019 age 7 of 13
fe . BUILDING PHOTOGRAPHS
* ELEVATION CERTIFICATE Continuation Page Expieaion Delo: Novernber 20, 2018
IMPORTANT: In these spaces, copy the corresponding information from Section A. FOR INSURANCE COMPANY USE
Building Street Address (including Apt., Unit, Suite, and/or Bidg. No.) or P.O. Route and BoxNo. | Policy Number:
N&5650 Mill Street
City State ZIP Code Company NAIC Number
Shiocion Wieconsin 64170

 

 

eced re ide ee ee en Cato iearily a
View"; and, if required, "Right Side View" bie,
the fiood openings or arin, as Baloeast vs Oa

and “Let Side View."

 

Photo One Ceplion Rear View 11/06/2017

 

 

 

 

Photc Teo

Photo Two Caption Right Side View 11/08/2017

 

 

 

FEMA Form 086-0-33 (7/16) Replaces ail previous editions,

   

EXHIBIT

Case 1:20-cv-00033 Filed 01/08/20 Page 7%

For Page 6 of 6
Case 2019CV001276; = Document 3 Filed 12-18-2019

‘age 8 of 13
oS BUILDING PHOTOGRAPHS
ELEVATION CERTIFICATE See Instructions for item AB. Eaplration Ueto: November 20, 2018
IMPORTANT: In these epaces, copy the corresponding information from Section A.

 

—_ FOR INSURANCE COMPANY USE
Building Street Address (including Apt., Unit, Suite, and/or Bldg. No. or P.O. Route and Bax No. | Policy Number:
NS5550 Mill Street

Chy State ~ ZIP Code
Shiseton Wisconsin 54170

 

 

Company NAIC Number

 

 

if using the Elevation Certificate to obtain NFIP flood insurance, affix at least 2 building photographs below according to the
instructions for item A6. Identify all photographs with date taken; “Front View" and "Rear View*, and, if required, “Right Side View" and
"Left Side View.” When applicable, photographs must show the foundation with representative examples of the flood openings or
vents, as indioated in Section AB. If submitting more photographs than will ft on this page, use the Continuation Page.

 

 

 

 

 

 

Photo Two Caption Left Side View 71/08/2017

 

 

FEMA Form 088-0-33 (7/46) Replaces all previous editions. Form Page 5 of 6

  

Case 1:20-cv-00033 Filed 01/08/20 Page 8
 

 

 

 

   

Case 2019CV001276 Document 3 Filed 12-18-2019 age 9of13 EXHIBIT

VILLAGE OF SHIOCTON

APPLICATION FOR PERMIT TO DEVELOP IN A FLOODPLAIN PERMIT NO. FR-/6

The undersigned hereby makes application for a permit to develop in a
floodpisin. The work to be performed, including flood protection works,
is as described below and in attechments hereto. The undersigned agrees
that all such work shall ie dene in accordance with che requirements

of the Village Floodplain Zoning Grcinance and with all other applicable
Village Ordinances and the Love end ana of the State of Wisconsin.

"

rocnyONs Ftese DE SHesctaw

Number hoon. (| St. eee Sec 1/4 1/4

Lot Block Subdivicionu or C.S.%. Nuaber mo .

 

 

PR POSED WORK: , BULLDING: en S$ AREA?

Subdivision. New General FP )6?.>- 2 x 65.2%

Filling: 2, Addition Regional FF Sq Ft

Grading a”. i Alteration Regional FW RFE “USGS
Mineral Resoval _—: Moving Top of Fill

Dredging Z.P. #? FIRM ZONE UsGS
C Cost "
437-9200 ——
9

Opadr :
CoAry Buen Ell
Sener (Owner/Ageot) Date hw EE

Permit lLesued YES = ” Permit Denied Reason
Fees fen f Wy Wik Femi Tasin OTP C-F-27eS

Tnapection Retord:
By: Date ¢ of ¢ issued By: -

I

 

1

~Gontractor/ Building

 

 

 

 

 

 

 

Plans oesparal By se Date
‘Land Survayor/Engineet/Architect

Sent to DNR Districe - Mein Office By

 

 

 

Bian Information

Beart for Mie Him Wiz fh ‘acta h £0 GAR ASE Foust Loe ».
ae ee

)67.. to. Eloahow

"To Lt stahen. ; E950 Tne CIXIS FF wood TT ee eli
Dep JOKSEFT

 

      

NOTE; Property owners, builders and contraetn oS ine f

rraannnatht.

Case 1:20-cv-00033 Filed 01/08/20 Page 9 of15 Document 1-1
Case 2018CV001276; Document 3 Filed 12-18-2019 ‘age 10 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dept of Safety & Professional Wisconsin Uniform Building Application No.
Services 5 . .
Industry Services Division Permit Application
Wisconsin Stats. 101,63, 101.73 | Instructions on back of second ply. The information you provide may be Parcel No. MY, Y) pi )
used by other government agency programs (Privacy Law, s. 15.04 (Xm) at HIG NE PES
PERMIT REQUESTED | {3:Constr, | HVAC |! Electric ;{ Plumbing 1 Erosion Control (2 Other:
“Owner” . Mailing Astdress tee rete Tel. ty Crp en,
TF Na oe “a As tA Bi 783 3. fi.. abet; PFit Ce k, fa § ne ie Powe! ld fry Hie
(Cataract Name & Type LicfCentt Mailing Address Tel. & Fax.
Lentractor : reed Weg [OES fot: dates 23 PM 17-2.
Dwg Oe cy ot) Z cc v4 Oe 7 Bank ane Le: (Mage lf Ate = Se aS; fh
Dwelling Contr. Qualifier Ob. GP hehe THe Dwelling Contr. Qualifier shall be an owner, | 7, Hr DY
Cota 4900S hoe Mf tANG CEO, COB or employee of the Dwelling Conir, | 40 5°5 #22 e':
HHvAG : i /, “tert! bas eee Ee PS oo, ,
Li ecttas Satins hick tha aad (tis bal S76? All Jy
Electrical wae fF ne 3 fF? Lok +
Lite tshelr ter. nen Shams f ese S440) Witt -2 tid 57232
Piumbi: z We YS Pf faye LDP
AC A pea Lachncs Tal. we , 3 (ft re ’ af
WECT Lot area (+One acre or more of | Town //Village Ciy af j
OO EON Nh LUT, Sq.tt. | soil will be disturbed Vy sel bas eo ES, em 144, ef Section _T. NLR B/W
a ane = ae oe
Building Address . County Subdivision, Name Lat No. | Block No.
ESS AG ESS, rade meragl Coen 1 ait 3 ee.
sning District(s, Zoning Pennit No, “Sethacks: =| Front ear Right
as 2 / me | kt | f. ft. ft.
a ————— TOCCUPANCY | 6RIECTRIC | 9, NVAC EQUIP, | 12. ENERGY SOURCE ~
= New () Repair oo ingle Family | EatrancePancl | pTumace ~ Fuel Nat | t | Of | Glee | Soha | Solar
<3 Alteration C) Rare 1) Two Family Amps: 2°22... : Radion Basch’ Chas Gow
0) Addition (1 Move {1 Garage : Underground vHeat Pump th >
11 Onber: 14 Other: ‘if Overbrad ‘Boiler Water Iie | ~_
F.WALLS 43Central AC
2 AREA INVOLVED (on ft) 4, CONST, TYPE Pond Frame Fireplace
“Unik | Ueit2 | Teal | >'Site-Buit 4 Sweet iQiber: 75. HEAT Loss
Unf, LMI. per WEUDC |. ICF LE $2 5
Bert uiMfd, per US 11 Tumber/Pole 50, SEWER on Sorento BTUMIR Total Calcolated
living 1.4.4 NUD 11 Other: S.Municspal Envelupe and Infiltration Losses (available from “Total
18 Pn” Buliding fecating Load" on Rescheck report)
Ara |” 5. STORIES 6. USE Sanitary Permit#
Gange (Fp pul Stary “TY Seaannat —
“Be [7 1 2-Story A Crermanent i. WATER 14 EST. BUILDING COST wie LAND
7) Other: 1) Other: <1 Municipal es
Totals 11 Plus Basement OnSite Well $ 50 ee —

 

 

 

 

 

 

 

 

Tondcndand that [: am subject to all applicable codes, Jaws, wetutca snd ordinances, including those described un the reverse sitic of the lust ply of thi : arn subjec
Toecetand that: an mbit 100 eae teseance of petit eqvtes wo egal aby, expren or implied, on the vate yt eausicpeliyz and comity tne lfc chore
information is accurete, if one acre or sore of soil will be disturbed. E understand that this project is subject to ch. NK 131 regarding sblittons) croxion control and stormwater
management und the owner stioll sign the salemont on the buck of the permit ifmut signing below. Teaptessly promt the building inspectur, or the inspector's authorized agent,
siun to enter the pacenisex for which this permilt is Mnught a1 al! reanonuble hours and fur any propes purpine ta inepect the wick whivh is being done.
(1 vouch thal J am or will be an ewner-eccupuat of this dwelling for whict I am epplying for an erosion enateol of constructinn permh without a Dwelling
TLantractor Certification and have resd the cauthonary statement regarding contractor rexpoasiblilty on the reverse side of the last ply of this form.
ms

 

 

 

 

 

   
 

APPLICANT (Print:) Gare » Henan elf Signe DATE “!"-
= = = 7 This permit iv lsgved puravant (0 the following conditions. Failure to comply May seaull Inwanpension orfevocaiion of air
APPROVAL CONDITIONS “perm grater realy. (1 See atached for condi Fate w comply may result in anpension of revocation of is

 

 
 

fS-EA bed Ma

4 a — {
alin at Css. Ma ieee (XAT

 

 

 

 

  
 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

___ Ac d 4 Ss _ eran ee ee

ISSUING Flown of iVillage of 1 iCity of (iCounty of iiStater> | Stale-Contrectad Inspection =| ‘Municipality Number of Dwelling Location

JURISDICTION —

FEES: PERMITS} ISS La

Pian Review $ 1} Consiruction -

Inspection 3. mM HVAC

Wis. Permit Seal $. 11 Electrical

Other se 1 Plumbing Date Tel. EXHIBIT

e/xr. Fes | U Erosion Control |

Or

  

Case 1:20-cv-00033 Filed 01/08/20 Page 10 of 15 Document
222019 + Case 2019CV001276 += Document 3 Filed Agrt8e2019 ’age 11 of 13

    
   
       
    
 

 

 
 
   
  
    
    
  

. e. ia,
ba
ee “SY 4 Arenas,
_ ~—-SETE INFOQ) oe aha] not prosced ont the inspector bas approved th: varie
Tn ap | ete da nent ay tines rn Sn perce Om
wine Ld 2 5 Stance # tihling’s exterior hes 253 been cone: ihe ein, a
p  eRG — \bey watil final ieypertion : Bee Bot been complied Keep ve

ZeNres hismic =e ~ | thos bed meade, (WI Stats, 301.63) 4. Key vids curd posted

 

 

  

Na kee WISCONSIN UNIFORM

exeaune sae (. CETTE 3 | men\ oy
TRUNT 9 atenieemnceft REAR 2 = § : al i
tT 2 mONT i te E nk ee

INSPECTIONS PE E a
ad BN \U Ne

Wiconstr Cavac Wiktect Sderumb( erosion
Project:

  
  
 
   
   
      
    

 

 

  

 

 

 

 

a?

.

 

Issued |"
To

 

Hyd
FRNA

Bay he WH TG

 

 

 

 

 

 

 

 

 

 

 

CONTRACTORS _|| ‘Issued
NAME CirornraLe Me Age by

Gaab ) |b da9.7¥ ide Ce
: 7 igs -ll| Comments: Qa QMiecian

ja aig, WO SOT 3)

«ae

 

   

 

TATE ISS TD " Fev,

 

 

 

cane oe ee ee

  
   
  

Sea EN ORES
arene = serene emacemrermass ST Ae TT ee AN aan Ue SEHR
ROT CE OF RORCOSATEARCE: The bnen EEE » hones talitt

 

 
  

  

», ae SiN COMMA ORES:
1.4 2 ¢ : cayeated. AML ced viotstioas. eseeyt ECA CO
ad O12 4 22 pa a bre in sade panties osless CURB am te 6 pasted
correc

 

 

 

 
 

 

{ —_——

nts aezg ie 1 a)

EXHIBIT

1 2p

Case 1:20-cv-00033 Filed 01/08/20 Page 11o0f15 Documen
Case 2019CV001276 Document 3 Filed 12-18-2019 age 12 of 13

ara

—Wallo at aga

 

Page ft of 1

 

 

SMS
hg Renate oa AB

| SET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aor _ i ee Ow rey
enn =" 858-604-7886
ae a eC By. —_ Se
ee _ =" WO3NG
6239 PO BOX 96 os
SHIOCTON, Wi 54170
FOR: FEES
TRANSACTION INFORMATION
Billed To Name: GARY BUNNELL REFERENCE #. 18610769
Type of Fee: BUILDING PERMIT FEE TRANSACTION 10/03/2016 09:28:55
DATE/TIME: EOT
CARDHOLDER INFORMATION
NAME: GARY BUNNELL PAYMENT INFORMATION
ADDRESS: 307 1/2 MAPLE ST APPROVAL #: _ 072858
CITY, STATE ZIP: BLACK CREEK, Wi 54108 PAYMENT AMOUNT: $500.00
PHONE @: 920-427-5700 SERVICE FEE: $18.00
GARD #: REMNRAMN-AKEK-T 500 TOTAL AMOUNT: $515.00

The service fee is not refundable.

 

 

if you have questions about the processing of your payment, please call GovPayNet at G8B-604-7828.

 

 

Thank you for using GovPayNet

©2007 Goverment Payment Service, inc. Form #: EUR

  

, Case 1:20-cv-00033 Filed 01/08/20 Page 12o0f15 Doc@men

 
Case 2019CV001276 Document 3 Filed 12-18-2019 ’age 13 of 13

  
  

223 N Pine Streat

| MENN ’ Hortonvite, Wi 64844-0188

p 920.
LAW FIR Mu 207784902

soem dria

September 10, 2019

VIA CERTIFIED MAIL

Mr. & Ms. Gaty Bunnell
’ Shiecton, WI 54170

Re: Structure located within fioodviay
Dear Mr. and Ms. Bunnell:

As attomey for the Village of Shiocton, | must inform that the Wisconsin
Department of Natural Resources hea directed thet the Village take action to elem

the existing regulatory violation, specifically your residence, which is located within the

Therefore, you must now take steps to remedy the regulatory violation. You
also communicate your remediation plan to the Village no later than October 1Beh ayve:
Please send your writien response to the undersigned.

in the event you fall to take action as requested herein in a timely manner, the
Village shall then be required to issue a raze order. in that event, If the raze order is not
compiled with, the Village will take the necessary action to raze the structure and the cost
of razing shall be specially charged against your land.

if you have : uestions regarding your obligations in this matter, you should
seek lepet counsel. The Vibege ts not in a position 10 assist you in that regard. Thank
you for your ‘ thon in this matter. - as , .

MENN LAW FIRM LTD.

+o te

EXHIBIT

Scanned with CamScanner
Case 1:20-cv-00033 Filed 01/08/20 Page 13 of 15 Document 1-1
Case 2019CV001276 Document 2 Filed 12-18-2019 age 1 of 1

 

FILED
STATE OF WISCONSIN CIRCUIT COURT OUTAGAMIE 12-18-2019
, : 5 AH Clerk of Circuit Court
Gary Bunnell et al vs. Village of Shiocton et al Electronic | Filing Outagamie County
2019CV001276

Case No. 2019CV001276
Class Code: intentional Tort

 

RICHARD KOMINOWSKI
PO BOX 96

NS605 STH 76
SHIOCTON WI 54170

Case number 2019CV001276 was electronically filed with/converted by the Outagamie
County Circuit Court office. The electronic filing system is designed to allow for fast, reliable
exchange of documents in court cases. “or vt ‘

“

Parties who register as electronic parties can file, receive and-view documents.online through
the court electronic filing website. A document filed electronically has the same legal effect as
a document filed by traditional means. Electronic parties are responsible for serving
non-electronic parties by traditional means. ' % f

You may also register as an electronic party by following the instructions found at
http://efiling.wicourts.gov/ and .may withdraw, as an electronic party at any time. There is a
$20.00 fee to register as an electronic party. ' .

If you are not represented.by an attorney and would like to register an electronic party, you
will need to enter the following code on the eFiling website while opting in as an electronic

party.
+ \ %,
Pro Se opt-in code: ef4a01

‘Unless you register as an electronic party, you will be served with traditional paper documents
by other partiés and by the court. You must file and serve traditional paper documents.

Registration is available to attomeys, self-represented individuals, and filing agents who are
authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
agency, corporation, or other group. Non-attorney individuals representing the interests of a
business, such as garnishees, must file by traditional means or through an attorney or filing
agent. More information about who may participate in electronic filing is found on the court

website.

If you have questions regarding this notice, please contact the Clerk of Circuit Court at
920-832-5131.

Outagamie County Circuit Court
Date: December 18, 2019

GF-180(CCAP), 06/2017 Electronic Filing Notice 1.18(5){d), Wi
This form shall not be modified. It may be supplemented with additional material. $0 SO)¢), Wienoneln Statins

Case 1:20-cv-00033 Filed 01/08/20 Page 14 of 15 Document 1-1
Case 2019CV001276! Document 1 Filed 12-18-2019 age 1 of 1

 

FILED
STATE OF WISCONSIN CIRCUIT COURT OUTAGAMIE 12-18-2019
Gary Bunnell et al vs. Village of Shiocton et al Electronic Filing Clerk of Circuit Court
Notice Outagamie County
2019CV001276

Case No. 2019CV001276
Class Code: Intentional Tort

 

VILLAGE OF SHIOCTON
PO BOX 96

N5605 STH 76
SHIOCTON WI 54170

Case number 2019CV001276 was electronically filed with/converted by the Outagamie
County Circuit Court office. The electronic filing system is designed to allow for fast, reliable
exchange of documents in court cases. é ba

Parties who register as electronic parties can file, receive and view documents .ofline through
the court electronic filing website. A document filed electronically has the same legal effect as
a document filed by traditional means. Electronic parties are responsible for serving
non-electronic parties by traditional means. % ;

You may also register as an electronic party by following the instructions found at
http://efiling.wicourts.gov/ and may‘withdraw, as an electronic party at any time. There is a
$20.00 fee to register as an electronic Party. -

If you are not represerited by an attorney and would like to register an electronic party, you
will need to enter the following code of the eFiling website while opting in as an electronic

party.
Pro Se opt-in code: ef4a0t

‘Unless you ragister as an electronic party, you will be served with traditional paper documents
by other parties and by the court. You must file and serve traditional paper documents.

Registration is available to attorneys, self-represented individuals, and filing agents who are
authorized under Wis. Stat. 799.06(2). A user must register as an individual, not as a law firm,
agency, corporation, or other group. Non-attorney individuals representing the interests of a
business, such as garnishees, must file by traditional means or through an attomey or filing
agent. More information about who may participate in electronic filing is found on the court

website.

If you have questions regarding this notice, please contact the Clerk of Circuit Court at
920-832-5131.

Outagamie County Circuit Court
Date: December 18, 2019

GF-180(CCAP), 06/2017 Electronic Filing Notice §801.18(5)(d), Wisconsin Statutes

This form shall not be modified. it may be supplemented with additional material,

Case 1:20-cv-00033 Filed 01/08/20 Page 15 of 15 Document 1-1
